     Case 3:19-cv-01859-CAB-WVG Document 28 Filed 11/27/19 PageID.1129 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                SOUTHERN DISTRICT OF CALIFORNIA
 9
10     JAVO BEVERAGE CO., INC.,                                   Case No.: 19-CV-1859-CAB-WVG
11                                               Plaintiff,
                                                                  ORDER GRANTING IN PART
12     v.                                                         DEFENDANTS’ EX PARTE
                                                                  APPLICATION FOR EXPEDITED
13     CALIFORNIA EXTRACTION
                                                                  DISCOVERY AND CONTINUANCE
       VENTURES, INC. AND STEPHEN
14                                                                OF HEARING ON PLAINTIFF’S
       COREY,
                                                                  MOTION FOR PRELIMINARY
15                                           Defendants.          INJUNCTION
16
                                                                  [Doc. No. 26]
17
18              On September 26, 2019, Plaintiff Javo Beverage Co., Inc., (“Javo”) filed a complaint
19    against Defendants California Extraction Ventures, Inc., and Stephen Corey (collectively
20    “CEV”) for trade secret misappropriation, declaratory judgment and intentional
21    interference with contract. [Doc. No. 1.] On October 18, 2019, CEV filed a motion to
22    dismiss [Doc. No. 7], which is now fully briefed and under submission. 1 On November
23    14, 2019, Javo filed a motion for preliminary injunction. [Doc No. 20.]                     The Court
24    scheduled a hearing on the motion for injunctive relief for January 3, 2020 and issued a
25    briefing schedule for the submission of CEV’s response by December 9, 2019 and
26
27
28    1
          The Court’s order on the motion to dismiss will be issued in a separate Order.

                                                              1
                                                                                           19-CV-1859-CAB-WVG
     Case 3:19-cv-01859-CAB-WVG Document 28 Filed 11/27/19 PageID.1130 Page 2 of 2



 1    submission of a reply by Javo by December 16, 2019. [Doc. No. 23.]
 2          CEV now moves for a continuance of the hearing date and for leave to serve
 3    expedited discovery requests to support its response to the injunction motion. [Doc. No.
 4    26.] Javo opposed the requests asserting delay will cause further irreparable harm, the
 5    requested discovery is overbroad, and that CEV already possess much of the information
 6    it claims it needs to oppose the motion. [Doc. No.27.]
 7          Having reviewed the submissions of the parties, and the proposed discovery, the
 8    Court GRANTS in part CEV’s request. Javo waited almost two months after filing its
 9    complaint to file the motion for injunctive relief. The Court finds that a further delay of
10    20 days is not unreasonable to permit CEV to do some limited discovery to prepare its
11    opposition. The hearing is therefore continued to January 23, 2020 at 10:00 a.m.
12          CEV’s request to take a Rule 30(b)(6) deposition of Javo on the topics set forth in
13    Exhibit 3 to its application [Doc. No. 26-2, at 26-30] is GRANTED. The Court however
14    finds the document requests overbroad for purposes of opposing the injunction motion and
15    that discovery request is DENIED.
16          To facilitate the notice and taking of the requested deposition, the briefing schedule
17    is hereby revised. CEV’s opposition is now due on January 9, 2020 and Javo may file a
18    reply no later than January 16, 2020.
19          It is SO ORDERED.
20    Dated: November 27, 2019
21
22
23
24
25
26
27
28

                                                   2
                                                                               19-CV-1859-CAB-WVG
